NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered. Claims 5, 14, 19 have been cancelled. Claims 1-4, 6-13, 15-18, 20 are pending in the application.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 3, recites “of second zone of the turbomachinery”, which should be revised to: -- of the second zone of the turbomachinery --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16
Claim 16 recites the limitations “the first sensor” and “the second sensor”.  There is insufficient antecedent basis for these limitations in the claim.  Note, claim 15 introduced “a first temperature sensor” and “a second temperature sensor”, however, claim 16 is dependent on claim 12, which has introduced no temperature sensors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, 12-13, 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geveci (US 2017/0002683).
Regarding independent claim 1, Geveci discloses a system (Geveci Fig.1), comprising: 
a heat management system 4 (Para. 0021, “a thermal element 4 (e.g., a thermal blanket, thermal net, ceramic heater and/or inductive heater)”, comprising: 
a thermal delivery system 4 configured to providing heating, cooling, or a combination thereof (Para. 0021, “The casing 2 is wrapped in a thermal element 4 (e.g., a thermal blanket, thermal net, ceramic heater and/or inductive heater), which is shown as including a plurality of zones corresponding with an upper half 6 and lower half 8 of the casing 2, respectively… In any case, the thermal element 4 can be configured to provide heat in one or more localized regions (zones) as described herein, and can be controlled according to various embodiments of the disclosure”), to a first zone (Para. 0021, “Zones in the element 4 (and correspondingly in the casing 2) are denoted as corresponding to the half of the casing 2 in which they reside e.g., U1, U2, U3, etc. for upper half 6 and L1, L2, L3, etc. for lower half 8.”) of a turbomachinery (Para. 0016, “the subject matter disclosed herein relates to turbomachines (e.g., turbines). More particularly, the subject matter disclosed herein relates to controlling thermal parameters of turbines, such as steam turbines”; Geveci uses “a steam turbine casing 2” as the primary embodiment); and 
a controller 102 (“computer system,” Fig. 7, Para. 0041) operatively coupled to the thermal delivery system 4 and configured to control the heating, the cooling, or the combination thereof, of the first zone, to minimize or to eliminate positional changes, structural changes, and a combination thereof, in one or more components 2 (Para. 0041, “a computer system 102 that can perform one or more processes described herein in order to monitor and/or control deflection in a ST shell 2 (FIG. 1)…the computer system 102 is shown as including the shell deflection control system 114, which makes computer system 102 operable to control deflection in a ST shell 2 (e.g., using connection with thermal element 4 and temperature sensors 10) performing any/all of the processes described herein and implementing any/all of the embodiments described herein”) of the turbomachinery due to thermal energy (Para. 0002, “Variations in the temperature of the steam flowing through the turbine can cause components in the system, to shift, deflect, or otherwise move”), wherein the controller is configured to provide for fault tolerance after sensing that the thermal delivery system providing heating, cooling, or combination thereof of the first zone (e.g. U1) is not operating as desired (Para. 0024, when a “fault is occurring” in the zone; Para. 0017, “over the designed lifetime of the steam turbine (e.g., decades), the thermal blanket can experience faults, which conventional approaches fail to adequately control”), by adjusting the heating, the cooling, or the combination thereof, of a second zone adjacent to the first zone (Geveci Fig. 3, Para. 0024-25, “determining whether a difference (ΔT) between a temperature of a zone (e.g., U1, U2, U3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L1, L2, L3) in lower half 8 of steam turbine shell 2 exceeds a threshold…This may be particularly helpful where a fault occurs in one or more zones, and temperatures of neighboring zones, by contrast, indicate that a fault is occurring and can provide compensation for the fault…initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”).
Regarding claim 2, Geveci discloses the system of claim 1, wherein the controller 102 is configured to independently control the heating, the cooling, or the combination thereof, of the first zone (e.g. U1) from the heating, the cooling, or the combination thereof, of the second zone (e.g. U2, or L1, Geveci Fig. 1) of the turbomachinery (Para. 0023, “It is understood that thermal element 4 has corresponding distinct zones (e.g., U1, U2, U3, L1, L2, L3, etc.) as upper half 6 of steam turbine shell 2 and lower half 8 of steam turbine shell 2. In various embodiments, thermal element 4 can include a plurality of distinct thermal elements that contact the plurality of distinct zones in the shell 2, and need not be a continuous thermal element across all zones. In some embodiments, the distinct zones includes approximately ten zones in upper half 6 of the steam turbine shell 2 and approximately ten zones in lower half 8 of the steam turbine shell 2”; Para. 0031-39, each zone U1, U2, U3… L1, L2, L3, etc. has their own heating element 4 that can be 
Regarding claim 6, Geveci discloses the system of claim 1, comprising a first temperature sensor 10 disposed in the first zone (e.g. U1), and wherein the controller 102 is communicatively coupled to the first temperature sensor and configured to control the heating, the cooling, or the combination thereof, based on signals from the first temperature sensor (see process steps P101-P108 described in Para. 0031-39, which can be operable by controller 102, Para. 0041).
Regarding claim 7, Geveci discloses the system of claim 6, comprising a second temperature sensor 10 disposed in the first zone (e.g. in the lower portion L1; the “zones” could be construed as the total portion at the same axial location along the mid-line 14, i.e. the zone comprising upper and lower halves U1 and L1), and wherein the controller is communicatively coupled to the second temperature sensor and configured to control the heating, the cooling, or the combination thereof, based on deriving a temperature difference between a first temperature measured by the first sensor and a second temperature measured by the second sensor (Para. 0024-25, “Decision D2: determining whether a difference (ΔT) between a temperature of a zone (e.g., U.sub.1, U.sub.2, U.sub.3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L.sub.1, L.sub.2, L.sub.3) in lower half 8 of steam turbine shell 2 exceeds a threshold…Process P3: initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”).
Regarding claim 8, Geveci discloses the system of claim 7, wherein the controller 102 is configured to provide for fault tolerance for the first sensor or the second sensor by utilizing measurements provided by a third sensor 10 disposed in the second zone of the turbomachinery (Para. 0024, “In various embodiments, this includes comparing the measured temperature (from sensors 10) in a plurality of zones to determine whether a difference (ΔT) in the temperature between zones on one side of the mid-line (rotor) 14 and the other side of mid-line 14 exceeds the threshold. This can include, for example comparing temperatures of each upper zone with a contacting zone in the lower half 8, e.g., U3 is compared with each of L2, L3 and L4, while U5 is compared with each of L4, L5 and L6. This may be particularly helpful where a fault occurs in one or more zones, and temperatures of neighboring zones, by contrast, indicate that a fault is occurring and can provide compensation for the fault.”; i.e. if U3 is the first zone, then the second zone can be the region including L2 or L4 on opposite axial sides of U3 along the mid-line 14, and the controller can utilize the temperature readings form L2 or L4 in the event of a fault requiring measurement of neighboring zones).
Regarding claim 10, Geveci the system of claim 1, wherein the controller is configured to control operations of the turbomachinery (Para. 0041-43, the controller controls the “shell deflection control system 114 of the turbomachine, and hence at least controls those operations of the turbomachine; note the claim does not explicitly describe what operations of the turbomachine are being controlled, hence the claim can be read very broadly).
Regarding independent claim 12, Geveci discloses a method, comprising: 
providing heating, cooling, or a combination thereof, to a first zone of a turbomachinery (Para. 0021, “Zones in the element 4 (and correspondingly in the casing 2) are denoted as corresponding to the half of the casing 2 in which they reside e.g., U1, U2, U3, etc. for upper half 6 and L1, L2, L3, etc. for lower half 8”; Para. 0016, “the subject matter disclosed herein relates to turbomachines (e.g., turbines)”) via a thermal delivery system 4 (Para. 0021, “The casing 2 is wrapped in a thermal element 4 (e.g., a thermal blanket, thermal net, ceramic heater and/or inductive heater), which is shown as including a plurality of zones corresponding with an upper half 6 and lower half 8 of the casing 2, respectively… In any case, the thermal element 4 can be configured to provide heat in one or more localized regions (zones) as described herein, and can be controlled according to various embodiments of the disclosure”); 
controlling the heating, the cooling, or the combination thereof, of the first zone, via a controller 102 (“computer system,” Fig. 7, Para. 0041), to minimize or to eliminate positional changes, structural changes, and a combination thereof, in one or more components of the turbomachinery (Para. 0041, “a computer system 102 that can perform one or more processes described herein in order to monitor and/or control deflection in a ST shell 2 (FIG. 1)…the computer system 102 is shown as including the shell deflection control system 114, which makes computer system 102 operable to control deflection in a ST shell 2 (e.g., using connection with thermal element 4 and temperature sensors 10) performing any/all of the processes described herein and implementing any/all of the embodiments described herein”) due to thermal energy (Para. 0002, “Variations in the temperature of the steam flowing through the turbine can cause components in the system, to shift, deflect, or otherwise move”); and 
providing fault tolerance after sensing that the thermal delivery system providing heating, cooling, or combination thereof of the first zone is not operating as desired (Para. 0024, when a “fault is occurring” in the zone; Para. 0017, “over the designed lifetime of the steam turbine (e.g., decades), the thermal blanket can experience faults, which conventional approaches fail to adequately control”) by adjusting the heating, the cooling, or the combination thereof, of a determining whether a difference (ΔT) between a temperature of a zone (e.g., U1, U2, U3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L1, L2, L3) in lower half 8 of steam turbine shell 2 exceeds a threshold…This may be particularly helpful where a fault occurs in one or more zones, and temperatures of neighboring zones, by contrast, indicate that a fault is occurring and can provide compensation for the fault…initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”).  
Regarding claim 13, Geveci discloses the method of claim 12, comprising controlling heating, cooling or a combination thereof, of the second zone (e.g. if the first zone is U1, then the second zone can be L1 or U2, Geveci Fig. 1) of the turbomachinery, and wherein the heating, cooling, or combination thereof, of the first zone is independently controlled from the heating, cooling, or combination thereof, of the second zone (Para. 0023, “It is understood that thermal element 4 has corresponding distinct zones (e.g., U1, U2, U3, L1, L2, L3, etc.) as upper half 6 of steam turbine shell 2 and lower half 8 of steam turbine shell 2. In various embodiments, thermal element 4 can include a plurality of distinct thermal elements that contact the plurality of distinct zones in the shell 2, and need not be a continuous thermal element across all zones. In some embodiments, the distinct zones includes approximately ten zones in upper half 6 of the steam turbine shell 2 and approximately ten zones in lower half 8 of the steam turbine shell 2”; Para. 0031-39, each zone U1, U2, U3… L1, L2, L3, etc. has their own heating element 4 that can be 
Regarding claim 15, Geveci discloses the method of claim 12, comprising controlling the heating, the cooling, or the combination thereof, of the first zone (e.g. the portion of the casing 2 at the same axial position along mid-line 14, or areas U1 and L1) based on sensed differences in temperature between a first temperature sensor 10 and a second temperature sensor 10 (Geveci Fig. 1), wherein the first temperature sensor is disposed in a first area L1 (the lower half) of the first zone that experiences cooling faster than a second area U1 (the upper half) of the first zone, and wherein the second sensor is disposed in the second area (Geveci Fig. 1; (Para. 0024-25, “Decision D2: determining whether a difference (ΔT) between a temperature of a zone (e.g., U.sub.1, U.sub.2, U.sub.3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L.sub.1, L.sub.2, L.sub.3) in lower half 8 of steam turbine shell 2 exceeds a threshold…Process P3: initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”; a temperature difference “(ΔT)” between the first and second areas implies one region is cooling faster than the other, causing the temperature difference to be greater than a threshold).
Regarding claim 16, Geveci discloses the method of claim 12 (for examination purposes, will be interpreted as dependent on claim 15, see 112(b) rejection above), comprising providing fault tolerance sensing by replacing measurements from the first sensor or from the second sensor with measurements from a third sensor disposed in the second zone of the In various embodiments, this includes comparing the measured temperature (from sensors 10) in a plurality of zones to determine whether a difference (ΔT) in the temperature between zones on one side of the mid-line (rotor) 14 and the other side of mid-line 14 exceeds the threshold. This can include, for example comparing temperatures of each upper zone with a contacting zone in the lower half 8, e.g., U3 is compared with each of L2, L3 and L4, while U5 is compared with each of L4, L5 and L6. This may be particularly helpful where a fault occurs in one or more zones, and temperatures of neighboring zones, by contrast, indicate that a fault is occurring and can provide compensation for the fault.”; i.e. if U3 is the first zone, then the second zone can be the region including L2 or L4 on opposite axial sides of U3 along the mid-line 14, and the controller can utilize the temperature readings from second zones L2 or L4 in the event of a fault requiring measurement of neighboring zones).
Regarding independent claim 17, Geveci discloses a non-transitory computer readable medium comprising executable instructions (Para. 0041-42, “The computer system 102 is shown including a computing device 124, which can include a processing component 104 (e.g., one or more processors), ... In general, the processing component 104 executes program code, such as the shell deflection control system 114”) which, when executed by a processor, cause the processor to: 
providing heating, cooling, or a combination thereof, to a first zone of a turbomachinery (Para. 0021, “Zones in the element 4 (and correspondingly in the casing 2) are denoted as corresponding to the half of the casing 2 in which they reside e.g., U1, U2, U3, etc. for upper half 6 and L1, L2, L3, etc. for lower half 8”; Para. 0016, “the subject matter disclosed herein relates to turbomachines (e.g., turbines)”) via a thermal delivery system 4 (Para. 0021, “The casing 2 is wrapped in a thermal element 4 (e.g., a thermal blanket, thermal net, ceramic heater and/or inductive heater), which is shown as including a plurality of zones corresponding with an upper half 6 and lower half 8 of the casing 2, respectively… In any case, the thermal element 4 can be configured to provide heat in one or more localized regions (zones) as described herein, and can be controlled according to various embodiments of the disclosure”); 
controlling the heating, the cooling, or the combination thereof, of the first zone, via a controller 102 (“computer system,” Fig. 7, Para. 0041), to minimize or to eliminate positional changes, structural changes, and a combination thereof, in one or more components of the turbomachinery (Para. 0041, “a computer system 102 that can perform one or more processes described herein in order to monitor and/or control deflection in a ST shell 2 (FIG. 1)…the computer system 102 is shown as including the shell deflection control system 114, which makes computer system 102 operable to control deflection in a ST shell 2 (e.g., using connection with thermal element 4 and temperature sensors 10) performing any/all of the processes described herein and implementing any/all of the embodiments described herein”) due to thermal energy (Para. 0002, “Variations in the temperature of the steam flowing through the turbine can cause components in the system, to shift, deflect, or otherwise move”); and 
providing fault tolerance after sensing that the thermal delivery system providing heating, cooling, or combination thereof of the first zone is not operating as desired (Para. 0024, when a “fault is occurring” in the zone; Para. 0017, “over the designed lifetime of the steam turbine (e.g., decades), the thermal blanket can experience faults, which conventional approaches fail to adequately control”) by adjusting the heating, the cooling, or the combination thereof, of a second zone adjacent to the first zone (Geveci Fig. 3, Para. 0024-25, “determining whether a difference (ΔT) between a temperature of a zone (e.g., U1, U2, U3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L1, L2, L3) in lower half 8 of steam turbine shell 2 exceeds a threshold…This may be particularly helpful where a fault occurs in one or more zones, and temperatures of neighboring zones, by contrast, indicate that a fault is occurring and can provide compensation for the fault…initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”).  
Regarding claim 18, Geveci discloses the computer readable medium of claim 17, comprising instructions that cause the processor to control heating, cooling or a combination thereof, of the second zone (e.g. if the first zone is U1, then the second zone can be L1 or U2, Geveci Fig. 1) of the turbomachinery, and wherein the heating, cooling, or combination thereof, of the first zone is independently controlled from the heating, cooling, or combination thereof, of the second zone (Para. 0023, “It is understood that thermal element 4 has corresponding distinct zones (e.g., U1, U2, U3, L1, L2, L3, etc.) as upper half 6 of steam turbine shell 2 and lower half 8 of steam turbine shell 2. In various embodiments, thermal element 4 can include a plurality of distinct thermal elements that contact the plurality of distinct zones in the shell 2, and need not be a continuous thermal element across all zones. In some embodiments, the distinct zones includes approximately ten zones in upper half 6 of the steam turbine shell 2 and approximately ten zones in lower half 8 of the steam turbine shell 2
Regarding claim 20, Geveci discloses the computer readable medium of claim 17, comprising instructions that cause the processor to control the heating, the cooling, or the combination thereof, of the first zone (e.g. the portion of the casing 2 at the same axial position along mid-line 14, or areas U1 and L1) based on sensed differences in temperature between a first temperature sensor 10 and a second temperature sensor 10 (Geveci Fig. 1), wherein the first temperature sensor is disposed in a first area L1 (the lower half) of the first zone that experiences cooling faster than a second area U1 (the upper half) of the first zone, and wherein the second sensor is disposed in the second area (Geveci Fig. 1; (Para. 0024-25, “Decision D2: determining whether a difference (ΔT) between a temperature of a zone (e.g., U.sub.1, U.sub.2, U.sub.3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L.sub.1, L.sub.2, L.sub.3) in lower half 8 of steam turbine shell 2 exceeds a threshold…Process P3: initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”; a temperature difference “(ΔT)” between the first and second areas implies one region is cooling faster than the other, causing the temperature difference to be greater than a threshold)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Geveci in view of Reiter (US 2014/0193237).
Regarding claim 3, Geveci discloses the system of claim 1, wherein the one or more components comprise a lower shell 6 mechanically coupled to an upper shell 8 of a turbine engine (forming a casing 2, Geveci Fig. 1, Para. 0016, “the subject matter disclosed herein relates to turbomachines (e.g., turbines). More particularly, the subject matter disclosed herein relates to controlling thermal parameters of turbines, such as steam turbines.”), and wherein the controller 102 is configured to control the heating, the cooling, or the combination thereof, by deriving a temperature difference between the lower shell and the upper shell (Para. 0024, “determining whether a difference (ΔT) between a temperature of a zone (e.g., U.sub.1, U.sub.2, U.sub.3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L.sub.1, L.sub.2, L.sub.3) in lower half 8 of steam turbine shell 2 exceeds a threshold”).
Geveci fails to disclose the lower shell mechanically coupled to the upper shell is of a gas turbine engine.  Geveci does discuss the disclosed subject matter is directed towards turbomachines and turbines in general, and uses a “steam turbine” as an example (Para. 0016).
Reiter teaches a turbomachine that is a gas turbine engine 10 (Reiter Fig. 1), having a lower shell mechanically coupled to an upper shell (Para. 0017), including a system for reducing positional and/or structural changes due to heat of the engine by controlling a thermal delivery system 40, 41, 42 (“at least one electrical heating device”) by using a derived temperature difference between the lower and upper shells (“a temperature inhomogeneity”, Para. 0017-18, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half").
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a gas turbine engine into the system of Geveci, in substitution of a steam turbine, based on the teachings of Reiter, in order to provide a gas turbine engine with a thermal delivery system having fault compensation that adjusts the heating of an adjacent second zone of the turbine casing in the event of the heating of a first zone not operating as desired (Geveci , Para. 0024-25).  Reiter teaches a similar system as Geveci, utilizing heaters to selectively provide heat to portions of a gas turbine casing, and one of ordinary skill in the art would have known to apply the system of Geveci to a gas turbine engine (basically swapping one type of turbine-based turbomachine for another), since Geveci’s disclosure explicitly states their subject matter relates to turbomachines and turbines in general (Geveci Para. 0016), with Reiter teaching a need in gas turbine engines of operating a thermal delivery system to eliminate “buckling” caused by uneven engine cooling (Reiter Para. 0017-20), wherein a fault tolerant system as taught by Geveci would clearly provide additional benefits, particularly compensation of failure of heating elements (Geveci Para. 0017).  
Regarding claim 4, Geveci in view of Reiter teaches the system of claim 3, and Geveci further teaches wherein the controller 102 is configured to control the heating, the cooling, or the combination thereof, by comparing the temperature difference to a temperature difference setpoint, and to adjust the heating, the cooling, or the combination thereof, based on the comparison (Para. 0024-25, “determining whether a difference (ΔT) between a temperature of a zone (e.g., U1, U2, U3) in upper half 6 of steam turbine shell 2 and a temperature of a neighboring zone (e.g., L1, L2, L3) in lower half 8 of steam turbine shell 2 exceeds a threshold…initiating a change in a state of thermal element 4 in at least one of an adjacent zone (e.g., U1, U2, L1, L2, etc.) to at least one of the zone in the upper half (e.g., U1, U2, etc.) of steam turbine shell 2 or the neighboring zone in the lower half (e.g., L1, L2, etc.) of steam turbine shell 2 in response to determining the difference (ΔT) exceeds the threshold (Yes to Decision D2)”).  
Regarding claim 11, Geveci discloses the system of claim 10, but fails to disclose wherein the turbomachinery comprises a gas turbine engine, and wherein the controller is configured to control a shutdown operation.  Geveci does discuss the disclosed subject matter is directed towards turbomachines and turbines in general, and uses a “steam turbine” as an example (Para. 0016).
Reiter teaches a turbomachine that is a gas turbine engine 10 (Reiter Fig. 1) that includes a thermal delivery system 40, 41, 42 (“at least one electrical heating device”) coupled to multiple zones (Para. 0038).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a gas turbine engine into the system of Geveci, in substitution of a steam turbine, based on the teachings of Reiter, in order to provide a gas turbine engine with a thermal delivery system having fault compensation that adjusts the heating of an adjacent second zone of the turbine casing in the event of the heating of a first zone not operating as desired (Geveci , Para. 0024-25).  Reiter teaches a similar system as Geveci, utilizing heaters to selectively provide heat to portions of a gas turbine casing, and one of ordinary skill in the art would have known to apply the system of Geveci to a gas turbine engine (basically swapping one type of turbine-based turbomachine for another), since Geveci’s disclosure explicitly states their subject matter relates to turbomachines and turbines in general (Geveci Para. 0016), with Reiter 
Geveci in view of Reiter thus far still fails to teach wherein the controller is configured to control a shutdown operation.
Reiter further teaches wherein a controller (Para. 0029) is configured to control a shutdown operation (Para. 0020, “According to one embodiment of the method at least one heating element is arranged at a position on the lower half of the casing and it is used for heating the lower half of the casing during shut down and cooling of the turbo-machine”; Para. 0029, “The heating control can be limited to certain operating conditions such as stand still, cooling of the engine, e.g. at less than 5% rotational speed (relative to the design operating speed) or during run up to the operating speed and loading, e.g. at more than 50% rotational speed. The control can be carried out with an open or closed loop controller.”; claim 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Geveci to configure the controller to control a shutdown operation, such as control of the heat delivery operation to portions of the turbine casing during a shutdown cooling of the engine, as taught by Reiter, in order to provide control of the turbine casing temperature during a shutdown cooling phase, where temperatures in the upper and lower halves of the casing may differ due to different cooling rates, thereby preventing buckling (Reiter Para. 0020).  Geveci also discusses that “peak-to-peak deflections” of the turbine casing during startup and shutdown “play a role in selection of clearances within the turbine”, and minimizing these deflections with thermal elements has been known (Geveci Para. .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
2.	Applicant' s arguments with respect to claims 1, 12 & 17 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant' s amendment. However, to the extent possible, Applicant' s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Kapadia (US 2017/0268429) discloses a gas turbine engine cooling system with fault tolerant control.
Kirby (US 2010/0260598) discloses a gas turbine engine turbine casing with a thermal delivery system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741